Citation Nr: 0433098	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-25 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for degenerative joint 
disease (DJD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The appellant served in the National Guard and had active 
duty for training (ACDUTRA) from May 1966 to October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the appellant submitted new evidence in the form 
of a letter from the mayor of the appellant's home town, 
evidence showing the purchase of medications, and information 
downloaded from the World Wide Web regarding Project SHAD, a 
joint service chemical and biological warfare test program 
conducted during the 1960s.  The appellant specifically 
waived his right to have the RO consider this evidence in the 
first instance.  69 Fed. Reg. 53807 (Sept. 3, 2004) (to be 
codified at 38 U.S.C. § 20.1304(c)).

(Consideration of the appellant's claim of service connection 
for asthma is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The appellant does not have DJD attributable to his military 
service.


CONCLUSION OF LAW

The appellant does not have DJD that is the result of disease 
or injury incurred in or aggravated during active military 
service or during a period of ACDUTRA, or as a result of 
injury incurred during a period of inactive duty training.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant is currently diagnosed with severe DJD, 
particularly in the shoulders, elbows, and knees.  He 
contends that his currently diagnosed DJD originated as a 
result of injuries incurred in the course of physical 
training while on ACDUTRA.  

In the record of a January 1969 New Mexico National Guard 
separation physical examination, the appellant specifically 
denied any history of arthritis or rheumatism; bone, joint or 
other deformity; lameness; or painful or "trick" shoulder 
or elbow.  He reported that he was in good health, and the 
examiner noted no abnormalities.  The appellant then became a 
full-time employee of the Colorado National Guard.  The 
report of a periodic National Guard physical examination 
given in March 1973 also recorded no complaints or abnormal 
findings.

At his September 2004 Board hearing, the appellant testified 
that he did not seek treatment for joint injuries while on 
ACDUTRA.  He testified that he had not sustained any 
additional injuries to the shoulders or knees after service, 
and that he did not seek treatment for his DJD until about 
1998 or 1999.  

Of record are treatment records from the Health Centers of 
Northern New Mexico, dated from December 1995.  A treatment 
note dated in June 1997 records the first mention of 
treatment for any musculoskeletal difficulty.  The note shows 
that the appellant had fallen on his right shoulder and had 
numbness of the right arm and hand for two months as a 
result.  The note also indicates that the appellant gave a 
history of a broken back when he jumped off a wall as a 
child, and that he fell in a trench during boot camp, causing 
some low back pain.  

A radiology report dated in October 1997 indicates that the 
appellant had dislocated his right shoulder about two weeks 
earlier.  The report noted a healed fracture of the middle 
shaft of the left clavicle, and no other fractures, 
dislocations, or degenerative changes.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service, which includes any period of ACDUTRA 
during which the claimant was disabled from disease or injury 
incurred in or aggravated in the line of duty, or any period 
of inactive duty training during which the claimant was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. § 
3.303.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, there is medical evidence of a current disability.  The 
record, however, is completely devoid of any medical evidence 
of in-service incurrence or aggravation of an injury or 
disease.  Further, there is no medical evidence of a nexus 
between the current disability and any in-service disease or 
injury.  The appellant testified that he did not seek 
treatment for his DJD until about 1998 or 1999, and the 
record confirms that the first mention of treatment for 
musculoskeletal disability was in June 1997.  Given the 
absence of showing of DJD for so long after the appellant's 
service, and because no competent medical authority has 
linked currently shown DJD to an event coincident with the 
appellant's service, the Board finds that the preponderance 
of the evidence is against the claim for service connection.  

The only evidence of record supportive of the appellant's 
claim of an in-service injury or disease consists of the lay 
statements of the appellant himself.  Competent lay evidence 
is evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
appellant is competent as a layperson to describe the 
symptoms of his DJD, or injury during service, he is not 
competent to provide medical opinion as to its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In deciding this issue the Board has also considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a appellant 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the appellant.  38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
even an approximate balance of negative and positive evidence 
on the merits.  Therefore, on the basis of the above 
analysis, and after consideration of all of the factors, the 
Board finds that a preponderance of the evidence is against 
this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing appellants' claims.  In 
adjudicating this appellant's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
February 2002, well before the RO's adverse decision.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the appellant apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the appellant, what information VA would 
assist in obtaining on the appellant's behalf, and where the 
appellant was to send the information sought.  Additionally, 
the RO informed the appellant of the results of its rating 
decision, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the appellant's service medical records (SMRs) and 
National Guard records.  The RO obtained or received from the 
appellant, and incorporated into the record for 
consideration, the evidence discussed above.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Service connection for degenerative joint disease is denied.


REMAND

The appellant is currently diagnosed with severe asthma, and 
he claims his asthma was aggravated by exposure to Agent 
Orange, mustard gas, and unnamed nerve gas(es) while on 
ACDUTRA, and during annual National Guard training.  The 
appellant claims this testing was related to Project SHAD.  
While the appellant has not provided any evidence that he 
participated in any of the specific tests that have been 
declassified, he alleges that one of the incidents of 
exposure to gas occurred while undergoing Guard training in 
Maryland.  The evidence of record indicates that testing was 
conducted at the Edgewood Arsenal, Maryland.  There may also 
be other tests, still classified, which could be germane.

VA has established specific procedures for the development of 
all claims alleging disease or injury as a result of 
participation in chemical or biological testing.  Veterans 
Benefits Administration (VBA) Fast Letter 02-24 (September 
26, 2002).  Specifically, VBA Fast Letter 02-24 requires, 
inter alia, an attempt to verify a appellant's participation 
in chemical or biological testing.

The record does not indicate that the provisions of VBA Fast 
Letter 02-24 have been complied with.  This issue is 
therefore REMANDED to the RO for the following actions:

1.  The RO should take all of the 
necessary development steps required 
by VBA Fast Letter 02-04.  The RO 
should also undertake the 
development necessary to determine 
whether the appellant was a 
participant in any mustard gas or 
lewisite testing.  

2.  After undertaking any other 
development deemed appropriate, such 
as obtaining medical nexus evidence 
to link any current asthma to any 
confirmed exposures, if necessary, 
the RO should re-adjudicate the 
issue remaining on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



